

FORM OF AGREEMENT TO PROVIDE INSURANCE


Principal
$4,500,000.00
Loan Date
12-16-2008
Maturity
04-30-2009
Loan No
70290
Call/Coll
Account
0000128524-01
Officer
322
Initials
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.  Any item above
containing “* * *” has been omitted due to text length limitations.



Borrower:
ART’S-WAY MANUFACTURING
COMPANY, INC. (TIN:  42-0920725)
5556 HIGHWAY 9 WEST, BOX 288
ARMSTRONG, IA  50514
 
Lender:
WEST BANK
MAIN BANK
1601 22ND STREET
WEST DES MOINES, IA  50265
(515) 222-2300
Grantor:
_____________________________
               

 
INSURANCE REQUIREMENTS.  Grantor, __________________ (“Grantor), understands
that insurance coverage is required in connection with the extending of a loan
or the providing of other financial accommodations to ART’S-WAY MANUFACTURING
COMPANY, INC. (“Borrower”) by Lender.  These requirements are set forth in the
security documents for the loan.  The following minimum insurance coverages must
be provided on the following described collateral (the “Collateral”):
 
 
Collateral:
All Inventory and Equipment.

 
Type: All risks, including fire, theft and liability.

 
Amount:  Loan Amount.

 
Basis:  Replacement value.

 
Endorsements:  Lender loss payable clause with stipulation that coverage will
not be cancelled or diminished without a minimum of 30 days prior written notice
to Lender.

 
Latest Delivery Date:  By the loan closing date.



 
Collateral:
[REAL PROPERTY].

 
Type:  Fire and extended coverage.

 
Amount: Loan Amount

 
Basis:  Replacement value.

 
Endorsements:  Standard mortgagee’s clause with stipulation that coverage will
not be cancelled or diminished without a minimum of 30 days prior written notice
to Lender, and without disclaimer of the insurer’s liability for failure to give
such notice.

 
Latest Delivery Date:  By the loan closing date.



INSURANCE COMPANY.  Grantor may obtain insurance from any insurance company
Grantor may choose that is reasonably acceptable to Lender.  Grantor understands
that credit may not be denied solely because insurance was not purchased through
Lender.
 
FLOOD INSURANCE.  Flood insurance for the Collateral securing this loan is
described as follows:
 
Real Estate at ____________________________.
Should the Collateral at any time be deemed to be located in an area designated
by the Director of the Federal Emergency Management Agency as a special flood
hazard area.  Grantor agrees to obtain and maintain Federal Flood Insurance, If
available, for the full unpaid principal balance of the loan and any prior liens
on the property securing the loan, up to the maximum policy limits set under the
National Flood Insurance Program, or as otherwise required by Lender, and to
maintain such insurance for the term of the loan.  Flood insurance may be
purchased under the National Flood Insurance Program or from private insurers.
 
INSURANCE MAILING ADDRESS.  All documents and other materials relating to
insurance for this loan should be mailed, delivered or directed to the following
address:
 

--------------------------------------------------------------------------------


 
 
Loan No:  70290
AGREEMENT TO PROVIDE INSURANCE
(Continued)
  
Page 2



WEST BANK
P.O. BOX 65020
WEST DES MOINES, IA 50265
 
FAILURE TO PROVIDE INSURANCE.  Grantor agrees to deliver to Lender, on the
latest delivery date stated above, proof of the required insurance as provided
above, with an effective date of December 16, 2008, or earlier.  Grantor
acknowledges and agrees that if Grantor fails to provide any required insurance
or fails to continue such insurance in force, Lender may do so at Grantor’s
expense as provided in the applicable security document.  The cost of any such
insurance, at the option of Lender, shall be added to the indebtedness as
provided in the security document.  GRANTOR ACKNOWLEDGES THAT IF LENDER SO
PURCHASES ANY SUCH INSURANCE, THE INSURANCE WILL PROVIDE LIMITED PROTECTION
AGAINST PHYSICAL DAMAGE TO THE COLLATERAL UP TO AN AMOUNT EQUAL TO THE LESSER OF
(1) THE UNPAID BALANCE OF THE DEBT, EXCLUDING ANY UNEARNED FINANCE CHARGES, OR
(2) THE VALUE OF THE COLLATERAL; HOWEVER, GRANTOR’S EQUITY IN THE COLLATERAL MAY
NOT BE INSURED.  IN ADDITION, THE INSURANCE MAY NOT PROVIDE ANY PUBLIC LIABILITY
OR PROPERTY DAMAGE INDEMNIFICATION AND MAY NOT MEET THE REQUIREMENTS OF ANY
FINANCIAL RESPONSIBILITY LAWS.
 
AUTHORIZATION.  For purposes of insurance coverage on the Collateral, Grantor
authorizes Lender to provide to any person (including any insurance agent or
company) all information Lender deems appropriate, whether regarding the
Collateral, the loan or other financial accommodations, or both.
 
GRANTOR ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS AGREEMENT TO PROVIDE
INSURANCE AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.
 
GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT TO PROVIDE
INSURANCE AND AGREES TO ITS TERMS.  THIS AGREEMENT IS DATED DECEMBER 16, 2008.
 
GRANTOR:
         
By:
COPY
 
CARRIE L. MAJESKI, PRESIDENT

 
 
 

--------------------------------------------------------------------------------

 